I agree with the conclusion reached in the majority opinion that the order issued by the trial court does not finally resolve any of the claims of any of the parties. Hence, pursuant to Civ.R. 54 (B), it is not a final appealable order and, the simple addition of the phrase. "no just cause or reason (sic) or delay" does not render an otherwise interlocutory order to be a final adjudication. The language of Civ.R. 54 (B) is intended to permit immediate appeal from a final adjudication of a claim of a party while other matters remain for additional adjudication in the trial court. See Fireman's Fund Insurance Companies v. BPS Co.
(1982), 4 Ohio App. 3d 3. It is not intended to be used for appeal from a partial adjudication of a claim as the trial court has done here.
Accordingly, I concur in the judgment.